Citation Nr: 1610890	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-00 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  What evaluation is warranted for temporomandibular joint (TMJ) dysfunction from July 15, 2008?

2.  Entitlement to an extraschedular rating for temporomandibular joint dysfunction since July 15, 2008? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from July 2000 to July 2008.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2013.  This matter was originally on appeal from a November 2008 rating decision and a November 2009 Decision Review Officer decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California and Roanoke, Virginia, respectively.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an initial evaluation in excess of 10 percent for TMJ dysfunction on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At its worst, the Veteran's TMJ dysfunction was manifested by maximum jaw opening up to 40 millimeters with pain.


	CONCLUSION OF LAW	

The schedular criteria for an initial evaluation in excess of 10 percent for TMJ dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Codes 9905 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's June 2013 remand, the RO scheduled the Veteran for a VA examination to determine the nature and extent of his TMJ disorder, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for TMJ dysfunction.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).
   
The Veteran's TMJ dysfunction has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905.  Diagnostic Code 9905, for limited motion of temporomandibular articulation, is rated 10 percent where the Veteran's range of lateral excursion is 0 to 4 millimeters, or where his inter-incisal range of motion is 31 to 40 millimeters.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  A 20 percent evaluation applies where the Veteran's inter-incisal range of motion is 21 to 30 millimeters.  

The Veteran underwent VA examination in August 2008 at which time he reported that multiple times a day, he felt a popping and a clicking both in the right and left sides and that his jaw felt like it gets stuck both open and closed positions.  The Veteran reported that he was able to manipulate it back into place but basically upon opening wide, he has pain in both the right and left-hand sides of his face.  On physical examination, the Veteran was able to open fully to 40 millimeters vertically but he demonstrated significant popping in both the right and left TMJs after about 30 millimeters of vertical opening.  The Veteran was able to close.  The right and left muscles of mastication were just mildly sore upon examination.  The Veteran did have a normal range of motion but with some discomfort and popping in both the right and left TMJs.  Right and left lateral excursions were asymptomatic and within normal limits.

The Veteran underwent VA examination in August 2013 at which time he reported daily pain overlying both TMJs of moderate severity and increased locking of his jaw.  Physical examination demonstrated an inter-incisal range of motion of from zero to 48 millimeters, right lateral excursion from zero to 6 millimeters, and left lateral excursion from zero to 8 millimeters.  The bilateral lateral pterygoid muscles and TMJs were sore to palpation.  The mandible opened and closed in midline without deviation, clicking or popping to about 34 millimeters, then with a snap of both TMJs opened to 48 millimeters with sharp pain.  There was mild attrition of the teeth.  Oral mucosa was healthy.  Repetitive movement of the jaw did cause pain but not fatigue or decreased range of motion, weakness, lack of endurance, or incoordination.  The functional loss due to pain was noted to be an inability to eat chewy foods or take large bites of food without causing increased levels of pain.  The Veteran reported that his job required that he talk frequently and jaw movement caused pain as the day went on.  With respect to disabilities involving the musculoskeletal system, including the jaw, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the Board finds that even taking into account the Veteran's complaints of pain and popping on movement, the schedular criteria for an evaluation in excess of 10 percent for TMJ dysfunction have not been met.  The inter-incisal range of motion at the Veteran's VA examinations has never been limited to 30 millimeters even taking into account his complaints of pain.  There is no other medical evidence to the contrary.  Thus, the Board finds that the criteria for a rating in excess of 10 percent for TMJ dysfunction under Diagnostic Code 9905 have not been met.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether individual unemployability benefits are warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for TMJ dysfunction on a schedular basis is denied.


REMAND

As noted above, on physical examination in August 2008, the Veteran was able to open fully to 40 millimeters vertically but he had a significant popping in both the right and left TMJs after about 30 millimeters of vertical opening.  On physical examination in August 2013, the Veteran's mandible opened and closed in midline without deviation, clicking or popping to about 34 millimeters, then with a snap of both TMJs opened to 48 millimeters with sharp pain.  The August 2013 VA examiner noted functional loss due to pain was noted to be an inability to eat chewy foods or take large bites of food without causing increased levels of pain and that the Veteran reported that he speaks a lot in his job which causes pain as the day goes on.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

In this case, the Board finds that the schedular rating available under the provisions of 38 C.F.R. § 4.150, Diagnostic Code 9905, may be inadequate because the criteria does not adequately address the Veteran's subjective "locking" or the objective "snapping" of both TMJs at 34 millimeters with sharp pain.  Specifically, consideration of limitation of motion under the Rating Schedule does not address the Veteran's symptoms of locking/snapping with pain. 

The Board cannot assign an extraschedular rating in the first instance. 38 C.F.R. § 3.321(b).  Referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the assignment of an extraschedular rating is warranted for the Veteran's service-connected TMJ dysfunction.  As such, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The issue of whether an extraschedular rating for TMJ dysfunction must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service. 
 
2.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


